Opinion filed March 15,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00001-CR
                                                    __________
 
                                       JOSEPH
JONES, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 104th District Court
                                                            Taylor
County, Texas
                                                    Trial
Court Cause No. 18041B
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Joseph
Jones has filed in this court a motion to dismiss his appeal.  Pursuant to Tex. R. App. P. 42.2, the motion is signed
by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
 
                                                                                                PER
CURIAM                                   
March 15, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.